Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1,7-8,10-11,16-20 in the reply filed on 10/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
	Claim(s) 17 is/are objected to because of the following informalities:  
 “ΣT” should be “ΣAT”.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
  
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 19 defines SAG22 as distance, but uses |SAG22| which implies SAG22 may be negative. However a distance is understood as no-sign number for one of ordinary skill in the art, and it is not clear what a negative distance means. The specification does not provide a standard for ascertaining the meaning of a negative distance, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	For the purposes of examination of the claim(s), the distances are understood as no-sign numbers. Applicant is suggested to remove the modulus symbol or provide a clear definition for the distances allowing negative values to be understood.
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,7 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Shin (US 20210063688). 

    PNG
    media_image1.png
    448
    724
    media_image1.png
    Greyscale

Regarding claim 1, Shin teaches (Fig. 9, Tables 9,23,26 +-+-+) An optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising:
a first lens having a positive refractive power, and an object-side surface of the first lens being a convex surface;
a second lens having a negative refractive power;
a third lens having a refractive power;
a fourth lens having a refractive power; and
a fifth lens having a positive refractive power, and an image-side surface of the fifth lens being a concave surface (near the edge); and
wherein Semi-FOV<15° (4.8), where Semi-FOV is half of a maximal field-of-view of the optical imaging lens assembly.

Regarding claim 7, Shin further teaches The optical imaging lens assembly according to claim 1, wherein 0.2<R3/(R3−R1)<0.7 (6.29/19.78),
where R3 is a radius of curvature of an object-side surface of the second lens and R1 is a radius of curvature of the object-side surface of the first lens.

Claim(s) 11,19 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Jhang (US 20200285025). 

    PNG
    media_image2.png
    610
    794
    media_image2.png
    Greyscale

Regarding claim 11, Jhang teaches (Figs. 8,20, +-+-+) An optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising:
a first lens having a positive refractive power, and an object-side surface of the first lens being a convex surface;
a second lens having a negative refractive power;
a third lens having a refractive power;
a fourth lens having a refractive power; and
a fifth lens having a positive refractive power, and an image-side surface of the fifth lens being a concave surface; and
wherein 0.3<ET1/CT1<1 (as seen in Fig. 6), where CT1 is a center thickness of the first lens along the optical axis and ET1 is an edge thickness of the first lens.

Regarding claim 19, JhangThe optical imaging lens assembly according to claim 11, wherein 0.1<(|SAG22|−SAG21)/DT22<0.6 (~ 0.2),
where SAG21 is a projection distance along the optical axis between an intersection of an object-side surface of the second lens and the optical axis and an apex of an effective radius of the object-side surface of the second lens, SAG22 is a projection distance along the optical axis between an intersection of an image-side surface of the second lens and the optical axis and an apex of an effective radius of the image-side surface of the second lens, and DT22 is a maximum effective radius of the image-side surface of the second lens.

Claim(s) 11,16-18,20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Lee (US 20210382207). 

    PNG
    media_image3.png
    504
    765
    media_image3.png
    Greyscale

Regarding claim 11, Lee teaches (Figs. 6-7, +--++) An optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising:
a first lens having a positive refractive power, and an object-side surface of the first lens being a convex surface;
a second lens having a negative refractive power;
a third lens having a refractive power;
a fourth lens having a refractive power; and
a fifth lens having a positive refractive power, and an image-side surface of the fifth lens being a concave surface; and
wherein 0.3<ET1/CT1<1 (as seen in Fig. 6), where CT1 is a center thickness of the first lens along the optical axis and ET1 is an edge thickness of the first lens.

Regarding claim 16, Lee further teaches The optical imaging lens assembly according to claim 11, wherein 0.4<CT4/(CT3+CT5)<0.9 (0.6/1.14),
where CT3 is a center thickness of the third lens along the optical axis, CT4 is a center thickness of the fourth lens along the optical axis, and CT5 is a center thickness of the fifth lens along the optical axis.

Regarding claim 17, Lee further teaches The optical imaging lens assembly according to claim 11, wherein 0.3<CT2//ΣT<0.9 (as seen in Fig. 6),
where CT2 is a center thickness of the second lens along the optical axis and ΣAT is a sum of the air intervals along the optical axis of each two adjacent lenses of the first lens to the fifth lens.

Regarding claim 18, Lee further teaches The optical imaging lens assembly according to claim 11, wherein 0.2<ET3/(ET3+ET4)<0.7 (as seen in Fig. 6),
where ET3 is an edge thickness of the third lens and ET4 is an edge thickness of the fourth lens.

Regarding claim 20, Lee further teaches (Figs. 10-11) An electronic device, comprising the optical lens assembly according to claim 1.

 Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1,8,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20210382207).

Regarding claim 1, Lee teaches (Figs. 6-7, +--++) An optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising:
a first lens having a positive refractive power, and an object-side surface of the first lens being a convex surface;
a second lens having a negative refractive power;
a third lens having a refractive power;
a fourth lens having a refractive power; and
a fifth lens having a positive refractive power, and an image-side surface of the fifth lens being a concave surface; 
where Semi-FOV is half of a maximal field-of-view of the optical imaging lens assembly.

	Lee does not explicitly teach Semi-FOV<15°.
Absent any showing of criticality and/or unpredictability, having Semi-FOV<15° would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired field of view by cropping the image size (if Lee’s teaching does not teach. Examiner further notes Fig.6 appears to show an angle of ~ 11O for Semi-FOV).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee by having Semi-FOV<15° for the purposes of having desired field of view.
 
Regarding claim 8, Lee further teaches The optical imaging lens assembly according to claim 1, wherein 0.5<R6/|R5|<2 (3.258/5.769),
where R5 is a radius of curvature of an object-side surface of the third lens and R6 is a radius of curvature of an image-side surface of the third lens.

Regarding claim 10, Lee further teaches The optical imaging lens assembly according to claim 1, wherein 0.4<CT4/(CT3+CT5)<0.9 (0.6/1.14),
where CT3 is a center thickness of the third lens along the optical axis, CT4 is a center thickness of the fourth lens along the optical axis, and CT5 is a center thickness of the fifth lens along the optical axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234